PER CURIAM
Appellant seeks reversal of an order that, under ORS 426.130(l)(a)(C), committed him to the Oregon Health Authority for a period not to exceed 180 days based on the trial court’s determination that, because of a mental disorder, he was unable to provide for his basic personal needs. Former ORS 426.005(l)(e)(B) (2013), amended by Or Laws 2015, ch 461, § 1, renumbered as ORS 426.005(l)(f)(B) (2015) (“‘Person with mental illness’ means a person who, because of a mental disorder, is * * * [u]nable to provide for basic personal needs and is not receiving such care as is necessary for health or safety.”). Appellant asserts, and the state concedes, that the evidence was insufficient to support the trial court’s determination. ORS 426.130(l)(a)(C); see State v. D. M., 245 Or App 466, 470, 263 P3d 1086 (2011) (“In order to civilly commit a person, the state must prove, by clear and convincing evidence, that the person is mentally ill.”). We agree, accept the state’s concession, and reverse.
Reversed.